Memorandum: We agree with the conclusion of Special Term but do not adopt its reasoning. Matter of Korzeniewski (MVAIC) (24 A D 2d 541) and similar cases relied on by Special Term, considered the timeliness of notice where the insurer of a motorist disclaimed subsequent to the accident. Here respondent’s claim against appellant is based upon the fact that the motorist who committed the .alleged tortious act was uninsured. We find, however, that respondent did give notice “as soon as practicable” within the meaning of the policy provision. (Cf. Matter of Stroud [MVAIC], 26 Misc 2d 960, affd. 13 A D 2d 757.) (Appeal from order *969of Erie Special Term denying motion to stay arbitration.) Present — Williams, P. J., Bastow, Del Veeehio and Marsh, JJ.